AGREEMENT between EL DORADO CHEMICAL COMPANY and INTERNATIONAL ASSOCIATION OFMACHINISTS AND AEROSPACE WORKERS,AFL-CIOLOCAL NO. Effective: October 17, 2007 EL DORADO CHEMICAL COMPANYEl Dorado, Arkansas Table of Contents TABLE OF CONTENTS PREAMBLE 1 ARTICLE I APPLICATION OF AGREEMENT 1 ARTICLE II PERIOD OF AGREEMENT 1 ARTICLE III MANAGEMENT RIGHTS CLAUSE 1 ARTICLE IV CHECK-OFF OF UNION DUES 2 ARTICLE V SENIORITY 2 Section 1. Length of Service 2 Section 2. Order of Seniority 2 Section 3. Eligibility for Seniority 3 Section 4. Filling Vacancies 3 Section 5. Qualifications for Job 4 Section 6. Seniority List 5 Section 7. Seniority Accrued 5 Section 8. Seniority - Outside Assignments 5 Section 9. Discharges and Reemployment 5 Section 10. Status of Employees Laid Off 6 Section 11. Loss of Seniority 6 ARTICLE VI HOURS OF WORK AND OVERTIME 7 Section 1. Hours of Work 7 Section 2. Overtime and Call-Out Pay Rates 7 Section 3. Shift Change Notice 8 Section 4. Meal Time 8 Section 5. No Reduction of Work Week as Result of Overtime 9 Section 6. Computation of Overtime 9 Section 7. Distribution of Overtime and Call-Out Time 9 Section 8. Call-Out 9 Section 8A. Advance Scheduling of Overtime 10 Section 8B. Right to Assign Qualified Personnel 10 Section 9. Holiday Pay 10 Section 10. Reporting for Work and Not Used 11 ARTICLE VII WAGE RATES AND CLASSIFICATIONS 11 Section 1. Wages and Pay Period 11 Section 2. Changes in Classification of Work 11 Section 3. Mechanic Classifications, Opportunities and Training 12 (i) Table of Contents ARTICLE VIII HANDLING OF GRIEVANCES 13 Section 1. Routine Submission 13 Section 2. Arbitration 13 ARTICLE IX SHOP COMMITTEE AND STEWARDS 14 Section 1. Shop Committee 14 Section 2. Stewards 14 ARTICLE X LEAVE OF ABSENCE 15 Section 1. Personal Business 15 Section 2. Union Business 15 Section 3. Sickness or Accident 15 Section 4. Notice to the Company 16 Section 5. Military Reserve Training 16 ARTICLE XI VACATIONS 16 ARTICLE XII MILITARY LEAVE 18 Section 1. Military Selective Service Act 18 Section 2. Pay in Lieu of Vacation 18 ARTICLE XIII PHYSICAL EXAMINATIONS 19 Section 1. Periodical Examinations 19 Section 2. Certificate of Physical Fitness 19 Section 3. Dispute Resolution 19 ARTICLE XIV MISCELLANEOUS AND GENERAL 19 Section 1. Tool Check-In Time 19 Section 2. Bulletin Board 19 Section 3. Discrimination 20 Section 4. Wage Rate Changes 20 Section 5. Safety Provisions 20 Section 6. Discharges 20 Section 7. Recess Period (Smoking) 20 Section 8. Jury Duty 21 Section 9. Termination Pay 21 Section 10. Contract Work 21 Section 11. Technical and Supervisory Employees 21 Section 12. Minor Maintenance 21 Section 13. Minor Operating Functions 22 Section 14. Uniforms 22 (ii) Table of Contents ARTICLE XV VALIDITY OF CONTRACT 22 ARTICLE XVI NOTICE 22 ARTICLE XVII FUNERAL LEAVE 23 ARTICLE XVIII GROUP INSURANCE 23 ARTICLE XIX NO STRIKE OR LOCKOUT 25 ARTICLE XX SERVICE WITH COMPANY 25 ARTICLE XXI RETIREMENT AGE 26 ARTICLE XXII CHANGE OR MODIFICATION OF AGREEMENT 26 ARTICLE XXIII TERMINATION OF AGREEMENT 26 SIGNATURE PAGE 27 EXHIBIT "A" BASIC HOURLY WAGE RATE 28 RATE CHANGES DURING TERM OF AGREEMENT 28 CLOTHING ALLOWANCE 28 EXHIBIT “B” RECOGNIZED MAINTENANCE WORK GROUPS 29 (iii) Table of Contents PREAMBLE This Agreement is made and entered into by and between EL DORADO CHEMICAL COMPANY (hereinafter referred to as the “Company”), and the INTERNATIONAL ASSOCIATION OF MACHINISTS AND AEROSPACE WORKERS, AFL-CIO, LOCAL NO. 224 (hereinafter referred to as the “Union”), which the Company recognizes as the sole bargaining agent for the Maintenance employees of the Company at its chemical plant located north of El Dorado, Arkansas, who are eligible for membership in the Union in accordance with the Labor Management Relations Act of 1947. Our future success and security requires that we foster a plant culture which underscores the importance of teamwork and focuses on customer satisfaction, methods improvement, demands mutual respect and promotes high morale.We must be prepared to meet the needs of changing circumstances and seize opportunities provided.The Company, the Union and all employees are committed to doing so. We appreciate qualities and values such as pride in what we do, taking ownership of responsibility, dedication, cooperation, efficiency and optimism. Everyone who depends upon EDC recognizes the importance of creating and maintaining a safe and clean workplace and wants a plant which promotes fair treatment, quality work, and productive, profitable and efficient operations.We each accept and share the responsibility to do our parts to make that happen. ARTICLE
